       Case 2:19-cv-00356-DMC Document 27 Filed 12/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN CLEVELAND GREEN,                           No. 2:19-CV-0356-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    N. MALAKKLA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Defendants’ motions, ECF Nos. 24 and 25, to

19   extend the discovery cut-off deadline to allow for Plaintiff’s deposition. Good cause appearing

20   therefor, Defendants’ motions are granted. Defendants shall have until March 1, 2021, to take

21   Plaintiff’s deposition. Any motions to compel related to Plaintiff’s deposition shall be filed on

22   or before March 8, 2021. Dispositive motions are due by May 30, 2021. Except for Plaintiff’s

23   deposition and any motions to compel related thereto, discovery is otherwise closed.

24                  IT IS SO ORDERED.

25

26   Dated: December 15, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
